Citation Nr: 0802227	
Decision Date: 01/18/08    Archive Date: 01/29/08

DOCKET NO.  03-35 037A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUES

1.  Entitlement to service connection for a cervical spine 
disorder, to include as secondary to the veteran's service-
connected degenerative arthritis, lower thoracic and lumbar 
spine.

2.  Entitlement to service connection for disorders of the 
shoulders, arms, wrists, and hands, to include as secondary 
to the veteran's claimed cervical spine disorder and service-
connected degenerative arthritis, lower thoracic and lumbar 
spine.


REPRESENTATION

Veteran represented by:	Illinois Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

K. M. Schaefer, Associate Counsel

INTRODUCTION

The veteran served on active duty from January 1970 to 
October 1971.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision issued in August 
2002 by the Department of Veterans Affairs (VA) Regional 
Office (RO) in Chicago, Illinois.

In his October 2005 substantive appeal (VA Form 9), the 
veteran requested a personal hearing before a Veterans Law 
Judge, sitting at the RO.  However, in March 2006, the 
veteran requested that his hearing be cancelled.  No further 
communication has been received from the veteran with regard 
to a hearing.  Therefore, the veteran's request for a hearing 
on his appeal is considered withdrawn.  See 38 C.F.R. §§ 
20.702(d), (e); 20.704(d), (e) (2007). 


FINDINGS OF FACT

1.  VA notified the veteran of the evidence needed to 
substantiate the claims decided herein, explained to him who 
was responsible for submitting such evidence, and developed 
all available evidence necessary for an equitable disposition 
of the claims. 

2.  A cervical spine disorder was not present in service, 
manifested within one year of the veteran's discharge from 
service, or shown to be causally or etiologically related to 
any disease, injury, or incident in service, or the veteran's 
service-connected degenerative arthritis, lower thoracic and 
lumbar spine.

3. Disorders of the shoulders, arms, wrists, and hands were 
not present in service, or shown to be causally or 
etiologically related to a service-connected disability.



CONCLUSIONS OF LAW

1.  A cervical spine disorder was not incurred in or 
aggravated by the veteran's active duty military service, or 
shown to be causally or etiologically related to any disease, 
injury, or incident in service, or the veteran's service-
connected degenerative arthritis, lower thoracic and lumbar 
spine, nor may it be presumed to have been incurred in or 
aggravated by his military service.  38 U.S.C.A. §§ 1101, 
1110, 1112 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 
3.310 (2007).

2.  Disorders of the shoulders, arms, wrists, and hands were 
not incurred in or aggravated by the veteran's active duty 
military service, nor are they shown to be proximately due to 
a service-connected disability.  38 U.S.C.A. § 1110 (West 
2002); 38 C.F.R. § 3.303, 3.310 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. VA's Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (2000), enacted November 9, 2000 
(codified at 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 
2002 & Supp. 2006)), eliminated the concept of a well-
grounded claim and redefined VA's obligations with respect to 
its duties to notify and assist a claimant.  In August 2001, 
VA issued regulations to implement the VCAA.  66 Fed. Reg. 
45,620 (August 29, 2001) (codified at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a) (2007)).

A VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be 
provided to a claimant before the initial unfavorable agency 
of original jurisdiction (AOJ) decision on the claims for VA 
benefits.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  
In this case, the veteran was provided with a VCAA 
notification letter in September 2001, prior to the initial 
unfavorable AOJ decision issued in August 2002.  

Under Pelegrini, for a VCAA notice to be consistent with 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), the notice must: 
(1) inform a claimant about the information and evidence not 
of record that is necessary to substantiate the claims; (2) 
inform the claimant about the information and evidence that 
VA will seek to provide; (3) inform the claimant about the 
information and evidence that the claimant is expected to 
provide; and (4) request or tell the claimant to provide any 
evidence in the claimant's possession that pertains to the 
claims.  Pelegrini, 18 Vet. App. at 120-121. 

In reviewing the veteran's claims of entitlement to service 
connection, the Board observes that the VCAA notice issued in 
September 2001 informed the veteran of the type of evidence 
necessary to establish service connection; how VA would 
assist him in developing his claim; and his and VA's 
obligations in providing such evidence for consideration.  
However, the notice did not inform the veteran of the 
"fourth element," i.e., to provide any evidence in his 
possession that pertains to the claims.  

Failure to provide pre-adjudicative notice of any of the four 
elements is presumed to create prejudicial error.  See 
Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 2007); Simmons 
v. Nicholson, 487 F.3d 892 (Fed. Cir. 2007).  The Secretary 
has the burden to show that this error was not prejudicial to 
the veteran.  Lack of prejudicial harm may be shown in three 
ways: (1) that any defect was cured by actual knowledge on 
the part of the claimant, (2) that a reasonable person could 
be expected to understand from the notice what was needed, or 
(3) that a benefit could not have been awarded as a matter of 
law.  Sanders, supra; see also Mayfield v. Nicholson, 19 Vet. 
App. 103, (2005), rev'd on other grounds, Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  The September 
2001 letter informed him that additional information or 
evidence was needed to support his claims, and asked him to 
send the information or evidence to VA and provided examples 
of the types of evidence, both medical and lay, that could be 
submitted.  Therefore, the Board finds that a reasonable 
person could be expected to understand that he should submit 
any relevant evidence during the development of the claims.  
For these reasons, the Board concludes that the failure to 
provide a fully compliant VCAA notice was harmless, and that 
to decide the appeal would not be prejudicial to the veteran.
The VCAA notice requirements under 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b) apply to all five elements of a service 
connection claim.  Those five elements include: 1) veteran 
status; 2) existence of a disability; 3) a connection between 
the veteran's service and the disability; 4) degree of 
disability; and 5) effective date of the disability.  
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Upon 
receipt of an application for a service connection claim, 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to 
review the information and the evidence presented with the 
claim and to provide the claimant with notice of what 
information and evidence not previously provided, if any, 
will assist in substantiating or is necessary to substantiate 
the elements of the claim as reasonably contemplated by the 
application.  Additionally, this notice must notify the 
veteran that a disability rating and an effective date for 
the award of benefits will be assigned if service connection 
is awarded.  Id.

In the present case, a March 2006 letter from the RO to the 
veteran advised him of the evidence necessary to establish 
entitlement to disability ratings and effective dates for the 
disabilities on appeal.  Despite the inadequate timing of the 
notice provided to the veteran on these two elements, the 
Board finds no prejudice to him in proceeding with the 
issuance of a final decision.  See Bernard v. Brown, 4 Vet. 
App. 384, 394 (1993) (where the Board addresses a question 
that has not been addressed by the agency of original 
jurisdiction, the Board must consider whether the veteran has 
been prejudiced thereby).  As the Board concludes herein that 
the preponderance of the evidence is against the veteran's 
service connection claims, any questions as to the 
appropriate disability ratings or effective dates to be 
assigned are rendered moot.  

All that VCAA requires is that the duty to notify is 
satisfied and that the claimants are given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished all due process concerns have 
been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 38 
C.F.R. § 20.1102 (harmless error).  As indicated above, all 
content requirements of a VCAA notice have been fully 
satisfied in this case.  Therefore, the Board finds that 
delaying appellate review by providing additional VCAA 
letters to the veteran would be of no benefit. 
VA has also fulfilled its duty to assist the veteran in 
making reasonable efforts to identify and obtain relevant 
records in support of the veteran's claims and providing him 
with a VA examination.  The veteran's service medical 
records, VA treatment records, and reports from an April 2000 
and December 2001 VA examinations were reviewed by both the 
AOJ and the Board in connection with adjudication of his 
claims.  In October 2001, the veteran indicated that he had 
no additional evidence to submit, and he has not subsequently 
identified any additional, relevant records that VA needs to 
obtain for an equitable disposition of his claims. 

Based on these facts, the Board concludes that the medical 
evidence of record is sufficient to adjudicate the veteran's 
claims without further development.  Thus, the Board finds 
that additional efforts to assist or notify the veteran in 
accordance with VCAA would serve no useful purpose.  See 
Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict 
adherence to requirements of the law does not dictate an 
unquestioning, blind adherence in the face of overwhelming 
evidence in support of the result in a particular case; such 
adherence would result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the veteran); 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which 
would only result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the veteran are to 
be avoided).  VA has satisfied its duty to inform and assist 
the veteran at every stage in this case.  Therefore, he will 
not be prejudiced by the Board proceeding to the merits of 
the claims.

II. Analysis

Service connection may be granted for disability arising from 
disease or injury incurred in or aggravated by service.  38 
U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303(a).  
Connecting the disability to service may be accomplished 
through statutory presumption or through affirmative evidence 
that shows inception or aggravation during service, or that 
otherwise indicates a direct relationship between service and 
the current disability.  38 C.F.R. §§ 3.303(a), (d).    

The statutory presumptions and VA regulations implementing 
them are intended to allow service connection for certain 
diseases when the evidence might otherwise not indicate 
service connection is warranted.  See 38 C.F.R. § 3.303(d).  
Where a veteran served for at least 90 days during a period 
of war or after December 31, 1946, and manifests certain 
chronic diseases, including arthritis, to a degree of 10 
percent within one year from the date of termination of such 
service, such disease shall be presumed to have been incurred 
or aggravated in service, even though there is no evidence of 
such disease during the period of service.  38 U.S.C.A. §§ 
1101, 1112; 38 C.F.R. §§ 3.307, 3.309.  
 
A finding of direct service connection requires medical 
evidence of a current disability; medical or, in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and medical evidence of a 
nexus between the claimed in-service disease or injury and 
the present disease or injury.  38 U.S.C.A. § 1112; 38 C.F.R. 
§ 3.304.  See also Caluza v. Brown, 7 Vet. App. 498, 506 
(1995) aff'd, 78 F.3d 604 (Fed. Cir. 1996) (table).

Alternatively, service connection may be established under 38 
C.F.R. § 3.303(b) by (a) evidence of (i) the existence of a 
chronic disease in service or during an applicable 
presumption period under 38 C.F.R. § 3.307 and (ii) present 
manifestations of the same chronic disease, or (b) when a 
chronic disease is not present during service, evidence of 
continuity of symptomatology. 

Disability which is proximately due to or the result of 
service-connected disease or injury shall be service-
connected.  When service connection is thus established for a 
secondary condition, the secondary condition shall be 
considered a part of the original condition.  38 C.F.R. 
§ 3.310(a).  

While this appeal was pending, VA amended 38 C.F.R. § 3.310, 
the regulation concerning secondary service connection.  The 
intent of the amendment is to conform the regulation to Allen 
v. Brown, 7 Vet. App. 439 (1995), which clarified the 
circumstances under which a veteran may be compensated for an 
increase in the severity of an otherwise nonservice-connected 
condition caused by aggravation from a service-connected 
condition.  See 71 Fed. Reg. 52,744 (September 7, 2006).

Effective October 10, 2006, the section heading of 38 C.F.R. 
§ 3.310 was retitled "Disabilities that are proximately due 
to, or aggravated by, service-connected disease or injury," 
and the text amended to include a new paragraph:

(b)	Aggravation of nonservice-connected 
disabilities.  Any increase in severity of a 
nonservice-connected disease or injury that 
is proximately due to or the result of a 
service-connected disease or injury, and not 
due to the natural progress of the 
nonservice-connected disease, will be 
service connected.  However, VA will not 
concede that a nonservice-connected disease 
or injury was aggravated by a service-
connected disease or injury unless the 
baseline level of severity of the 
nonservice-connected disease or injury is 
established by medical evidence created 
before the onset of aggravation or by the 
earliest medical evidence created at any 
time between the onset of aggravation and 
the receipt of medical evidence establishing 
the current level of severity of the 
nonservice-connected disease or injury.  The 
rating activity will determine the baseline 
and current levels of severity under the 
Schedule for Rating Disabilities (38 CFR 
part 4) and determine the extent of 
aggravation by deducting the baseline level 
of severity, as well as any increase in 
severity due to the natural progress of the 
disease, from the current level.

The Board notes that the September 2001 VCAA letter did not 
address the criteria for a secondary service connection 
claim.  However, the veteran has specifically argued that his 
claimed conditions are, if not directly related to service, 
the result of aggravation by his service-connected 
disability.  Thus, the Board finds that the veteran 
understood what the evidence must show to support his claim 
as contemplated by the regulation.  Therefore, there is no 
prejudice in the Board considering the regulation changes in 
adjudicating the veteran's service connection claim.  See 
Bernard, supra at 393-94. 

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107 (West 2002); see also 
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  

A. Cervical spine disorder

The veteran contends that his cervical spine disorder is a 
result of an injury to his back in service, or at least, the 
result of aggravation by his service-connected thoracolumbar 
spine disability.  Therefore, he contends that service-
connection is warranted for a cervical spine disorder. 

The veteran's service medical records report diagnoses 
relevant to muscle spasms of the upper back; however, service 
medical records are negative for any reference to injury, 
complaint, diagnosis, or treatment relative to a cervical 
spine disorder.  

Post-service, the report from the veteran's December 2001 VA 
examination reveals diagnoses of cervical levoscoliosis and 
spondylosis with advanced degenerative disc disease and 
osteophyte encroachment of neural foramina bilaterally at the 
C5-C6 levels based on X-rays.  Therefore, the Board finds 
that the veteran has a current diagnosis of a cervical spine 
disorder.

The Board has considered all relevant evidence of record in 
evaluating the veteran's service connection claim.  With 
regard to whether service connection is warranted for a 
cervical spine disorder on a presumptive basis, the Board 
observes that an August 1995 X-ray report shows the presence 
of degenerative osteoarthrosis at C5, and an April 1998 VA 
examination report indicates degenerative joint disease at 
C5-C6.  However, although the veteran has a current diagnosis 
of arthritis of the back, the record fails to show that the 
veteran manifested degenerative arthritis of the cervical 
spine to a degree of 10 percent within one year following his 
service discharge in October 1971.  As such, presumptive 
service connection is not warranted for arthritis of the 
back.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309. 

Concerning whether service connection is warranted for a 
cervical spine disorder on a direct basis, the Board notes 
that, while the veteran has a current diagnosis of a cervical 
spine disorder, the record shows no complaint or diagnosis of 
such disorder until many years after service.  The veteran 
argues that he complained of a cervical spine injury in 
service, but these complaints were not documented.  However, 
the Board observes that an October 1972 orthopedic 
examination report, just one year after service discharge, 
shows he complained of pain in the lumbar region of his back.  
Additionally, at a September 1976 orthopedic examination, the 
veteran stated he was having trouble with his right leg and 
low back.  Thus, the first reports of a disorder of the 
cervical spine are August 1995 X-rays showing cervical 
spondylosis and degenerative disc disease at C5-C6 and a 
September 1995 CT scan demonstrating the presence of 
localized degenerative osteoarthrosis at C5.  Consequently, 
there is no indication that the veteran had a cervical spine 
disorder until almost 24 years after his discharge from 
service in October 1971.  The lapse in time between service 
and the first complaints and diagnoses weighs against the 
veteran's claim.  The Board may, and will, consider in its 
assessment of a service connection the passage of a lengthy 
period of time wherein the veteran has not complained of the 
malady at issue.  See Maxson v. West, 12 Vet. App. 453, 459 
(1999), aff'd sub nom.  Maxson v. Gober, 230 F.3d 1330, 1333 
(Fed. Cir. 2000); see also Forshey v. Principi, 284 F.3d 
1335, 1358 (Fed. Cir. 2002) (en banc). 

With regard to a nexus between the veteran's current cervical 
spine disorder and his service, the Board notes that the 
veteran has alleged that he injured his cervical spine at the 
same time as he injured his thoracolumbar spine.  However, 
the Board finds that the veteran's report of an in-service 
injury to his cervical spine is not credible in light of the 
fact that his contemporaneous service medical records are 
silent regarding any injury or disorder of the neck or 
cervical spine.  As such, any medical opinion based on the 
veteran's reported history of his in-service injury resulting 
in his cervical spine disorder is not competent.  

In Kowalski v. Nicholson, the United States Court of Appeals 
for Veterans Claims (Court), citing its earlier decisions in 
Swann v. Brown, 5 Vet. App. 229 (1993) and Reonal v. Brown, 5 
Vet. App. 458 (1993), reaffirmed that in evaluating medical 
opinion evidence, the Board may reject a medical opinion that 
is based on facts provided by the veteran that have been 
found to be inaccurate or that have been contradicted by 
other facts in the record.  19 Vet. App. 171, 179 (2005).  
However, the Court declared that the Board may not disregard 
a medical opinion solely on the rationale that the medical 
opinion was based on a history provided by the veteran, and 
instead must evaluate the credibility and weight of the 
history upon which the opinion is predicated.  Id; see also, 
Coburn v. Nicholson, 19 Vet. App. 427, 433 (2006) (holding 
that the Board erred in failing to assess the veteran's 
credibility in reporting the statements to the medical 
examiner).   

In a March 2001 letter, Dr. Peterson stated that it was his 
medical opinion, based on knowing the veteran and his medical 
history, that the same repetitive trauma experienced in 
service that caused his lower back problems caused his 
cervical spine trauma and damage.  As indicated previously, 
the Board has determined that the veteran's report of an in-
service cervical spine injury is not credible.  Therefore, 
any medical opinion based on such history is not competent.  
As such, the Board is not bound to accept Dr. Peterson's 
opinion.  Black v. Brown, 5 Vet. App. 177 (1993); Swann, 
supra; Reonal, supra; and Guimond v. Brown, 6 Vet. App. 69 
(1993); Pond v. West, 12 Vet. App. 341 (1999).  There is no 
other opinion of record regarding a direct relationship 
between the veteran's current cervical spine disorder and his 
service.      

With regard to the veteran's claim of secondary service 
connection, the December 2001 VA examiner indicated that it 
could be likely that the degenerative changes in the cervical 
spine could be correlated to degenerative changes seen in the 
thoracic and lumbar spine, but she could not make a strong 
opinion at that time.  This statement is based on a 
contemporaneous examination of the veteran, as well as a 
review of the claims file, to include his service medical 
records and the statement of Dr. Peterson.  However, the 
Board finds that this opinion is, at best, speculative.  
Under VA regulations and Court decisions, service connection 
may not be based on pure speculation or remote possibility.  
See 38 C.F.R. § 3.102 (2006); see also Davis v. West, 13 Vet. 
App. 178, 185 (1999); Bostain v. West, 11 Vet. App. 124, 127-
28 (1998); Beausoleil v. Brown, 8 Vet. App. 459, 463 (1996); 
Perman v. Brown, 5 Vet. App. 237, 241 (1993).

Thus, the only evidence of record that the veteran's cervical 
spine disorder is related to his service, or is a result of 
his service-connected degenerative arthritis of the lower 
thoracic and lumbar spine, is his own statements.  Laypersons 
are competent to speak to symptomology when the symptoms are 
readily observable.  Layno v. Brown, 6 Vet. App. 465, 469 
(1994).  However, only those with specialized medical 
knowledge, training, or experience are competent to provide 
evidence on the question of diagnosis and causation.  See 
Jones v. Brown, 7 Vet. App. 134, 137 (1994); Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992).  In the absence of 
any competent evidence connecting the veteran's cervical 
spine disorder to his service or service-connected 
disability, the Board concludes that service connection is 
not warranted on a direct or secondary basis.

B. Shoulder, arm, wrist, and hand disorders

The veteran contends that he should be compensated for 
disorders of the shoulder, arm, wrist, and hand, although he 
does not provide a specific theory of entitlement.  The Board 
observes that, with his claim, the veteran submitted the 
report of a cervical spine X-ray and the opinion of Dr. 
Peterson, previously discussed.  Therefore, the Board will 
consider the possibility of service connection on both a 
direct and secondary basis.  

The veteran's service medical records are silent as to 
complaints, diagnoses, or treatment related to the veteran's 
arms, wrists, or hands.  A February 1971 record reports 
complaints of bilateral shoulder discomfort, but the record 
attributes the discomfort to posterior muscle strain.  No 
other complaints with regard to the shoulder are noted and 
service medical records do not contain a diagnosis of a 
disorder of the shoulders.  

An April 2000 VA examination report indicates subjective 
complaints of pain, tingling, and numbness across the 
shoulders and lateral arms, into the hands.  A diagnosis of 
cervical radiculopathy with limited range of motion of the 
bilateral shoulders is reported.  At the December 2001 VA 
examination, the veteran was diagnosed with mild neuropathy 
in the bilateral hands.  A bilateral shoulder X-ray revealed 
a possible old mild separation of the right acromioclavicular 
joint, but otherwise normal.  Bilateral wrist X-rays were 
normal.  Thus, the Board finds that the veteran has a current 
neurological disorder that affects his shoulders, arms, 
wrists, and hands.

With regard to a relationship between the veteran's 
neurological disorder of the upper extremities, the Board 
initially notes that the first complaints of such disorder 
are related in an August 1998 VA examination report, almost 
27 years since service discharge.  As discussed above, the 
lapse in time between service and first diagnosis weighs 
against the veteran's claim.  See Maxson, supra; see also 
Forshey, supra.

Further, the veteran has not submitted any evidence relating 
his shoulder, arm, wrist, and hand disorder to his service.  
In this regard, the Board observes that the opinion of Dr. 
Peterson does not address such disorders.  Thus, the Board 
determines that there is no basis for a finding of service 
connection on a direct basis.
 
With regard to secondary-service connection, the April 2000 
VA examiner stated that the problems that the patient is 
having with his arms and neck are more than likely related to 
the cervical radiculopathy with limited range of motion of 
the bilateral shoulders.  As decided herein, the veteran's 
cervical spine disorder is not service-connected.  
Additionally, as discussed above, the December 2001 VA 
examiner could not provide a more than speculative opinion as 
to a connection between the veteran's current disorders and 
his service-connected disability.  Such opinion, as 
indicated, cannot be the basis for service connection. 

Thus, the only evidence of record that the veteran's 
neurological disorder of the upper extremities is related to 
his service, either on a direct or secondary basis, is his 
own statements.  As indicated, although the veteran can 
provide evidence as to symptomology, only those with 
specialized training or experience can provide evidence as to 
causation.  See Layno, supra; Jones, supra; Espiritu, supra.  
Thus, without competent evidence connecting the veteran's 
disorder of the shoulders, arms, wrists, and hands to his 
service or his service-connected thoracolumbar disability, 
the Board concludes that service connection is not warranted.

C. Other considerations

The Board has considered the applicability of the benefit of 
the doubt doctrine.  However, the preponderance of the 
evidence is against the veteran's claims of entitlement to 
service connection for a cervical spine disorder and 
shoulder, arm, wrist, and hand disorders.  As such, that 
doctrine is not applicable in the instant appeal, and his 
claims must be denied.  38 U.S.C.A. § 5107.


ORDER

Entitlement to service connection for a cervical spine 
disorder, to include as secondary to the veteran's service-
connected degenerative arthritis, lower thoracic and lumbar 
spine is denied.

Entitlement to service connection for disorders of the 
shoulders, arms, wrists, and hands, to include as secondary 
to the veteran's claimed cervical spine disorder and service-
connected degenerative arthritis, lower thoracic and lumbar 
spine is denied.



____________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


